          Case 1:20-cv-02093-DLF Document 25 Filed 05/21/21 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

NA’EEM BETZ                                      :
                                                 :
                Plaintiff, Pro Se                :
                                                 :
           v.                                    : Civil Case No. 1:20-cv-02093-DLF
                                                 :
                                                 :
STUDENT LOAN CENTER USA                          :
                                                 :
                Defendant, Respondent            :


                                    NOTICE OF SETTLEMENT


       Plaintiff Na’eem Betz, (Pro Se), who hereby notifies the U.S. District Court for The

District of Columbia that a settlement on all claims has been reached between the second

Defendant Student Loan Center USA, et al., doing business as (“SLC”). Plaintiff and Defendant

are in the process of finalizing and executing the terms and conditions of the release and

settlement agreement documents. Plaintiff request that the court retain jurisdiction over this case

until the release and settlement agreement has been fully executed and closed once all the terms

and conditions are met. Upon full execution of the same, Plaintiff will file the appropriate

dismissal documents with the Court related to second Defendant Student Loan Center USA,

et al., doing business as (“SLC”).

Respectfully submitted,

/s/ Na’eem Betz
NA’EEM BETZ
4244 Hildreth St. SE
Washington, D.C. 20019-9998
nobetzo@gmail.com

                                                 1
          Case 1:20-cv-02093-DLF Document 25 Filed 05/21/21 Page 2 of 2




Plaintiff / Pro Se

NAEEM BETZ
P.O. BOX 15714
WASHINGTON, D.C. 20003-9998

Date: May 21st, 2021

CERTIFICATE OF SERVICE UNDER FED. R. CIV. P. 5. (d)(1) and LCvR 5.4 (d)(1), (2)

I HEREBY CERTIFY on the 21st of May 2021; I filed the foregoing with the Clerk for U.S.

District Court’s for the District of Columbia. The CM/ECF system which will automatically send

electronic mail notification of such filing. Plaintiff will email / mail a copy to Defendant US

Student Loan Center USA, et al., doing business as (“SLC”).


                                                  STUDENT LOAN CENTER USA
                                                  14511 FRANKLIN AVE SUITE # 200
                                                  TUSTIN, CALIFORNIA 92780-7249
                                                                          Defendant(s)


                                                  NA’EEM BETZ
                                                  4244 HILDRETH ST.SE
                                                  WASHINGTON, D.C. 20019-9998
                                                  nobetzo@gmail.com

                                                  /s/ Na’eem Betz
                                                  NA’EEM BETZ
                                                  4244 Hildreth St. SE
                                                  Washington, D.C. 20019-9998
                                                  nobetzo@gmail.com

                                                                                Plaintiff / Pro Se

                                                  NAEEM BETZ
                                                  P.O. BOX 15714
                                                  WASHINGTON, D.C. 20003-9998



                                                 2
